Citation Nr: 0316482	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
ankles.

2.  Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for residuals of 
frostbite, status post amputation, left fifth toe. 

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1951 to March 
1954 and from March 1958 to September 1959.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 
rating decision prepared in April 2000 and issued in May 
2000, in pertinent part, denied entitlement to service 
connection for diabetes mellitus and for a right knee 
disorder, and denied a request to reopen a claim for service 
connection for a low back disorder.  In April 2001, the RO, 
in pertinent part, denied entitlement to service connection 
for arthritis of both ankles, for residuals of frostbite, 
status post amputation, left fifth toe, and for PTSD.  In 
November 2000 and in May 2001, the veteran disagreed with 
those determinations.  Soon after a statement of the case 
(SOC) was issued in February 2002, the veteran submitted a 
timely substantive appeal. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The service medical records from both of the veteran's 
periods of service, a May 1960 VA examination report, and the 
report of a May 1975 VA hospitalization, establish that the 
veteran did not incur or aggravate any ankle disorder or 
injury in service or within one year following service, and 
had no chronic ankle disorder following service or for many 
years thereafter. 

3.  The medical evidence establishes that diabetes mellitus 
was first diagnosed in 1972, more than 10 years after the 
veteran's service separation and diabetes mellitus is not 
related to his periods of service.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate arthritis of the 
ankles in service or secondary to any service-connected 
disability, nor may such incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2002).  

2.  The veteran did not incur or aggravate diabetes mellitus 
in service, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he injured his ankles in service 
and that he has been a diabetic since service.  

Duty to Assist and Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the requirement that a claimant submit a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to this claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  But cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
regulatory amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to assistance in claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)).  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was initially notified, by the May 2000 rating 
decision, that his claims for service connection for 
arthritis of the ankles and for diabetes had been denied as 
not well grounded.  However, after enactment of the VCAA, by 
a March 2001 letter, the RO specifically advised the veteran 
of the elimination of the requirement that he submit a well-
grounded claim.  The RO provided the veteran with specific 
guidance as to the types evidence that would substantiate his 
claims.

In addition, the RO's March 2001 letter explained what the 
veteran's responsibilities were as far as identifying 
evidence, and what VA would do, including obtaining records 
for which the veteran submitted authorizations for release.   
The Board notes that the RO called the veteran's attention to 
his responsibilities and to VA's responsibilities regarding 
the evidence to be obtained by specific headings in the 
letter, entitling the description of the veteran's 
responsibilities, "What You Have to Supply," and entitling 
the description of VA's responsibilities, "What We Will 
Do."

By the February 2002 SOC, the veteran was advised of revised 
regulations implementing the VCAA, and was provided the 
complete text of 38 C.F.R. § 3.159, outlining VA's duties to 
him under the VCAA.

In addition, the veteran was again provided information 
regarding the enactment of the VCAA, and the provisions of 
that act, including VA's duties to assist the veteran, by a 
Board decision issued in November 2002, which reopened the 
claim for service connection for a back disorder, which is 
addressed in the Remand appended to this decision. 

The Board notes that the VCAA notification letter sent to the 
veteran by the RO in March 2001 essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the initial VCAA 
notification letter, and a subsequent SOC reiterating 
information about the VCAA, were sent to the veteran by the 
RO and not the Board.  The RO's duty to notify, pursuant to 
38 C.F.R. § 3.159(b), was not invalidated by the recent 
Federal Circuit decision.  
Moreover, even though the March 2001 letter did request a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b), and the SOC issued the following year included 
consideration of all evidence submitted.   Since the initial 
one-year time period for submission of evidence following 
notification of the provisions of the VCAA has now expired, 
it is clear that the claimant has nothing further to submit, 
and adjudication of his claim can proceed.
The Board notes that, as to the reopened claim, which is 
addressed in the Remand, below, a one-year period for 
submission of additional evidence following notification 
under the VCAA has not yet expired.  However, as that claim 
is not addressed in this decision, but rather in the Remand, 
VA's duties under the VCAA with respect to the reopened claim 
need not be completed before the Board may proceed with 
appellate review of the claims addressed in this decision.  

Through these items of correspondence, VA has met its duty to 
notify the veteran of the evidence needed to support his 
claims addressed on the merits herein, and has met its duty 
to advise the veteran of his responsibilities and VA's 
responsibilities regarding the evidence, including as set 
forth in the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the veteran contended that he incurred 
ankles injuries and diabetes in service, and the service 
medical records have been obtained.  In addition, post-
service clinical records, both proximate to service and 
recent records, have been obtained.  As well, the veteran has 
been afforded VA examination and numerous opportunities to 
identify evidence and provide argument on his own behalf.  

In this case, VA's duties under the VCAA have been fulfilled 
to the extent possible.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the regulatory changes published to implement 
that statute. 

A.	Service Connection Claims

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  For certain chronic disorders, including 
arthritis and diabetes mellitus, service connection may be 
granted on a presumptive basis if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

1.	Claim for service connection for arthritis of the ankles

The veteran's service medical records establish that he was 
injured in a motor vehicle accident in service in May 1952, 
when a truck tipped over.  Facial lacerations and fractures 
were found, and abrasions of both legs were noted, but no 
ankle injury or complaint was noted.  Examination for 
separation from service was conducted in March 1954.  At that 
time, there was no notation of any musculoskeletal 
abnormality except pes planus, second degree.  

By a claim submitted in January 1958, the veteran sought 
service connection for an infection, right foot, and for an 
injury to the back and fracture of the jaws.  The veteran did 
not seek service connection for an ankle injury.  No VA 
examination was conducted, as the veteran re-enlisted and was 
inducted into active duty service.  

Induction examination conducted in March 1958 for the 
veteran's second period of service disclosed no abnormality 
of the ankles, although a disorder of the feet, pes planus, 
second degree, was noted.  The veteran did not report any 
fracture or sprain of the ankles, and no such history was 
noted.  In November 1958, the veteran was hospitalized for 
treatment of mycosis, right foot.  The veteran was treated on 
several occasions thereafter for complaints that his feet 
hurt.  

In July 1959, the veteran was examined and found not to be 
qualified for retention in service because of pes planus.  
Although the veteran was treated and examined for complaints 
about his feet, the records are devoid of any notation that 
the veteran complained of ankle pain or provided a history of 
any ankle injury, and no medical diagnosis of any disorder of 
the ankles was noted. 

By a claim submitted in November 1959, the veteran sought 
service connection for several disorders, but did not seek 
service connection for any ankle disorder or injury.  The 
report of VA examination conducted in April 1960 notes that 
the veteran was treated one time, in December 1959, for a 
minor injury to the right ankle while employed at the Post 
Office.  The examination report is otherwise devoid of any 
history of ankle injury, complaint of ankle pain, or 
diagnosis of an ankle disorder.  In contrast, complaints of 
foot pain and diagnosis of a foot disorder were noted.

The discharge summary of a February 1975 VA hospitalization 
reflects that the veteran was treated for a variety of 
complaints, but that record is devoid of any history of ankle 
problems or diagnosis of any ankle disorder.  The reports of 
June 1981 and July 1981 VA examinations are similarly devoid 
of any notation of report of trauma to the ankles or any 
diagnosis or noted abnormality of the ankles.  The examiner 
who conducted the July 1981 examination noted that the 
veteran's posture and gait were normal.  The veteran 
complained of numbness of the right foot, but no notation 
regarding any ankle complaint or abnormality on objective 
examination was noted.

April 1984 to May 1984 private clinical records reflect that 
the veteran was treated for a blister on the foot, and for 
cellulitis of the foot, but there is no notation of any ankle 
complaint or disorder.  

On VA examination conducted in March 2000, the veteran 
reported that he sustained severe sprains of both ankles in a 
truck accident in service in 1952.  The veteran reported 
deterioration of the condition of his ankles beginning in 
1968.  There was objective evidence of severe deformity of 
both ankles.  The examiner concluded that the veteran had 
severe residuals of injuries from a truck accident sustained 
while stationed in Korea, including injuries to both ankle 
joints.  However, the evidence of record clearly reflects 
that the report by the veteran that he injured his ankles in 
1952 was incorrect.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (the fact that the veteran's history is recorded 
in medical records does not transform it into a competent 
medical opinion as to the date of onset).  While this 
erroneous history does not invalidate the examiner's 
conclusion that the veteran has residuals of trauma to the 
ankles, the examiner's conclusion that the trauma occurred 
during the veteran's service in Korea in 1952 is erroneous.  

In summary, the clinical records of an accident in which the 
veteran was injured in 1952 in service while stationed in 
Korea reflect that radiologic examination of the ankles was 
not conducted, and that the veteran complained of no ankle 
pain.  Service clinical records following that accident are 
devoid of evidence that the veteran sought medical treatment 
for ankle pain.  No abnormality of either ankle or injury to 
either ankle was noted during the separation examination from 
the veteran's first period of service, or on examination for 
induction for the veteran's second period of service, or on 
examination for separation from the second period of service.  

The Board finds it especially significant that, during the 
veteran's second period of service, he underwent detailed 
examination of the feet, including the effects of weight 
bearing on the feet, but such examination disclosed no 
history, complaints, or findings of ankle injury or pain.  
Radiologic examination of the feet likewise disclosed no 
abnormality of either ankle and no ankle injury or disorder.  
During that hospitalization, a history and physical and 
multiple examinations of the veteran's feet were conducted.  
The records of hospitalization, as well as the summary 
prepared by the Medical Board, are devoid of any notation of 
any ankle complaint, abnormality, or disorder.  In 
particular, the records of the veteran's evaluation for 
retention in service, which included hospitalization from 
mid-July through early August 1959, is persuasive evidence 
that the veteran did not sustain an ankle injury of any type 
in service.  

The post-service evidence in 1960, 1975, and 1981 is 
persuasive evidence that the veteran did not manifest a 
chronic disorder of either ankle during an applicable 
presumptive period or chronically and continuously after 
service.  

The veteran himself has presented written statements to the 
effect that he believes that his current ankle disorders 
resulted from injury in service.  However, as a lay person 
without medical training, the veteran is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran's own assertions that he 
incurred ankle fractures or severe sprains in service are of 
little probative weight, and do not establish entitlement to 
service connection or place the issue in equipoise.  

The only evidence of record favorable to the veteran's 
contention that he incurred an ankle disorder in service, 
other than the veteran's own statements, is the report of a 
March 2000 VA examination.  As that examination was based on 
erroneous history provided by the veteran, that examination 
is not persuasive to favor the veteran, and does not bring 
the favorable evidence into equipoise with the unfavorable 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(the fact that the veteran's history is recorded in medical 
records does not transform it into a competent medical 
opinion as to the date of onset).

In summary, the in-service evidence of record and the post-
service clinical evidence for the first 20 years after the 
veteran's final service discharge contradicts a determination 
that the veteran incurred an ankle injury in service.  The 
medical evidence of record is overwhelmingly unfavorable to 
the veteran's contention that he sustained an in-service 
fracture or sprain of either ankle, or sustained any type of 
ankle injury in service.  

As the preponderance of the competent and probative evidence 
of record is against the claim, the statutory provision 
regarding application of reasonable doubt to warrant a 
finding favorable to a claimant cannot be applied in this 
case.  See 38 U.S.C.A. § 5107(b).  The veteran's claim of 
entitlement to service connection for arthritis of the ankles 
must be denied.  

2.  Claim for service connection for diabetes mellitus

The veteran contends that he is entitled to service 
connection for diabetes because he has been a diabetic since 
service.  The veteran's service medical records reflect that 
no diagnosis of diabetes mellitus was assigned during either 
of the veteran's periods of service.  The service medical 
records reflect that no abnormality was disclosed on 
laboratory examinations of the urine conducted during the 
veteran's service.  A July 1959 Medical Board evaluation 
report specifically reflects that laboratory examination of 
the urine and blood disclosed no abnormalities.  The veteran 
did not provide a history or diagnosis of diabetes mellitus 
at the time of VA examination conducted in May 1960, and 
laboratory examination of the urine conducted as part of the 
examination disclosed no abnormality.  

The report of a VA hospitalization in February 1975 discloses 
that the veteran was treated for diabetes and complications 
of uncontrolled diabetes.  The discharge summary states that 
the veteran was first diagnosed as having diabetes in 1972.  
This discharge summary notes that the veteran was maintained 
on oral anti-hypoglycemic medications for two years, and then 
stopped taking these medications.  During this 
hospitalization, the veteran was started on insulin.  The 
assigned diagnosis was adult-onset diabetes, insulin 
dependent.  On VA examination conducted in 1981, the veteran 
reported that he had been diagnosed as having diabetes in 
1972.  

Private clinical records dated in December 1997 reflect that 
the veteran reported that he had been a diabetic since 1952.  
The evidence of record clearly reflects that this report by 
the veteran of his history was incorrect.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that a veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion as to the date of onset).

In a statement submitted in August 1999, the veteran stated 
that he had great difficulty remembering things and events.  
A 1988 Social Security Administration decision of record 
reflects that a 1987 assessment disclosed that the veteran 
had poor recall, difficulty concentrating, and had some 
mental confusion.

Although the veteran has reported to some examiners that 
diabetes was first diagnosed while he was in service, the 
service medical records contradict that assertion.  While the 
clinical records reflect that the veteran has reported to 
medical examiners that diabetes was diagnosed or manifested 
in service, there is no notation or opinion by any medical 
provider, independent of the veteran's report, which confirms 
or indicates that the veteran had diabetes during service, 
during any applicable presumptive period, or prior to 1972.  

In addition, the clinical records reflect that the veteran 
has difficulty with recall and memory.  Thus, the veteran's 
reports to examiners of onset of diabetes prior to 1972 are 
of little probative value.  Significantly, the veteran has 
not identified any clinical evidence to support his assertion 
that he had diabetes prior to 1972, nor has he asserted that 
any medical provider has told him that he had diabetes before 
it was first diagnosed, which the clinical records reflect 
was in 1972.  

The veteran contends that he has been a diabetic since his 
service.  However, as a lay person without medical training, 
the veteran is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran's own assertions that he manifested diabetes or 
suffered from diabetes in service are of little probative 
weight, and do not establish entitlement to service 
connection or place the issue in equipoise.  

In summary, the in-service medical evidence establishes that 
the veteran was hospitalized during each period of service, 
and those hospitalizations included examinations of the urine 
and blood.  No diagnosis of diabetes was assigned during 
either period of service.  Moreover, the report of VA 
examination conducted in May 1960 is devoid of evidence of 
diagnosis of diabetes, and examination of the urine was 
negative for sugar.  There is no medical evidence that the 
veteran was treated for diabetes until 1972, more than 10 
years after his service discharge.  

Thus, the clinical evidence of record is overwhelmingly 
unfavorable to the veteran's claim.  Statutory and regulatory 
provisions regarding reasonable doubt are not applicable, 
given the overwhelming weight of evidence against the claim.  
See 38 U.S.C.A. § 5107(b).  In the absence of medical 
evidence that diabetes mellitus was present in service or 
within one year following the veteran's service, the claim of 
entitlement to service connection for diabetes mellitus must 
be denied.  


ORDER

Entitlement to service connection for arthritis of the ankles 
is denied.

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the requirement that a claimant 
submit a well-grounded claim and redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
It is the Board's opinion that, under the VCAA, further 
development is required in this case, including an additional 
attempt to obtain service medical records, and to obtain 
additional evidence referenced in the veteran's statements 
and testimony, including statements submitted to the Board.

Additionally, the Board notes that, in November 2002, it 
notified the veteran about the provisions of the VCAA, and 
offered the veteran the opportunity to identify additional 
evidence.  Subsequently, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) issued its decision 
in Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Under the Federal Circuit's decision, remand is 
required to provide the veteran with due process as 
interpreted by the Court.  
In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO should request that the 
National Personnel Records Center (NPRC) 
provide the veteran's service 
administrative or personnel records.  
NPRC should search for separately-filed 
records of inpatient hospitalizations at 
8076th MASH, Korea, from about May 25, 
1952 to June 15, 1952, or at "Wongo 
Hospital," Korea, at Fort Eustis, 
Virginia US Army Hospital in November 
1958, and at the Portsmouth, Virginia, US 
Naval Hospital from July 1959 to August 
1959, and NPRC should search for separate 
hospital outpatient records of the 
veteran's treatment at those facilities, 
including records of treatment for a 
right knee disorder, frostbite, a foot 
disorder, or a back disorder. 
Ask NPRC to release the entire 
record of the veteran's hospitalizations, 
including nursing notes and medication 
records.  
If no such records can be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact.  NPRC 
should be asked to state whether any such 
records are available, but have not been 
released to VA.

3.  The RO should ask the veteran to 
identify any VA Medical Centers at which 
he has been treated for residuals of 
frostbite, for a right knee disorder, for 
PTSD, or for a low back disorder, other 
than the West Side, Chicago and the 
Pittsburgh VA Medical Centers. 

4.  The RO should attempt to obtain the 
veteran's medical records from the VA 
Medical Center in West Side, Chicago, 
including inpatient and outpatient 
records, from 1972 to the present, 
including more complete records of a 
February 1975 hospitalization, if 
available, reports of radiologic 
examinations, discharge summaries of any 
or all VA hospitalizations, and 
outpatient progress notes.  
     
The RO should also ask the Pittsburgh VA 
Medical Centers for any outpatient 
progress notes or inpatient discharge 
summaries from October 2000 to the 
present.

5.  The RO should request the discharge 
summary, operative report, history and 
physical, and progress notes from the 
veteran's 1997 private hospitalization at 
Trinity Medical Center, Steubenville, 
Ohio, 43952.  The record does not 
indicate whether that hospitalization was 
at Trinity Medical Center East, 380 
Summit Avenue, or Trinity Medical Center 
West, Johnson Road, so the same request 
should be sent to both facilities.  

6.  The RO should advise the veteran that 
the most persuasive evidence to support 
his claims would be evidence of treatment 
of the claimed disorders, residuals of 
frostbite, a right knee disorder, PTSD, 
or a low back disorder, proximate to 
service.  The RO should offer the veteran 
an opportunity to identify any VA or non-
VA (private) facility at which he was 
treated for any of those disorders 
proximate to, soon after, or within a few 
years after, his service discharge.  
Request inpatient or outpatient records 
and radiologic reports from any 
identified facility.

7.  The RO should determine the beginning 
and ending dates of the period during 
which the veteran was stationed in Korea, 
and prepare a summary of the veteran's 
allegations about his service in Korea 
for the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
(formerly U.S. Army & Joint Services 
Environmental Support Group (ESG)), which 
should include the dates of the veteran's 
service in Korea.  The RO should ask 
USASCRUR to determine whether a 
servicemember named "Gullippio" died 
(non-combat casualty) in Korea while the 
veteran was stationed there. 

8.  After all development described above 
has been completed, the RO should 
determine whether VA examination is 
required under the VCAA.  If so, the 
veteran should be afforded medical and 
psychiatric examinations as necessary to 
determine the likelihood that the veteran 
incurred a cold weather injury, a right 
knee disorder, PTSD, or a low back 
disorder which is of service onset or is 
secondary to or aggravated by a service-
connected disorder.  Send the claims 
folder and a copy of this development 
request to each examiner for review of 
pertinent documents.  All required tests 
and studies should be completed.
     Advise each examiner that the 
veteran's service medical records confirm 
that he was injured in a non-combat motor 
vehicle accident while stationed in Korea 
in May 1952.  
(a)-Examination of the knee and 
back:  After reviewing the relevant 
service medical records and 
clinical records, the examiner 
should state whether it is at least 
as likely as not (a 50 percent 
likelihood or greater) that a 
current knee disorder or back 
disorder is etiologically related 
to the veteran's service, or any 
incident thereof, or was aggravated 
(permanently worsened) in service.  
The examiner should explain the 
rationale for each opinion 
expressed. 
(b)-Psychiatric examination:  After 
reviewing the clinical records and 
history, conducting any necessary 
psychological, psychometric, or 
neuropsychological or other 
testing, and examining the veteran, 
the examiner should: 
(1)	determine what psychiatric 
diagnosis(es) is/are best 
supported, and state the 
appropriate diagnosis(es); and, 
(2)	if the veteran meets the 
criteria for a diagnosis of 
PTSD, provide an opinion as to 
whether it is at least as likely 
as not (50 percent likelihood or 
greater) that the veteran has 
PTSD which is related to a 
verified in-service stressor.  
The examiner should explain the 
basis for the opinions expressed. 
(c)-Examination of the feet:  The 
examiner should provide an opinion 
as to whether it is at least as 
likely as not (50 percent 
likelihood or greater) that the 
veteran incurred frostbite or other 
cold weather injury in Korea, and, 
if so, whether it is at least as 
likely as not (50 percent 
likelihood or greater) that 
amputation of the veteran's fifth 
toe in 1997 was etiologically 
related to or resulted from that 
cold weather injury. 
9.  After completing all appropriate 
development, the RO should readjudicate 
the claims for service connection.  If 
any decision remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  In that SSOC, the RO should 
review the actions taken by VA to assist 
him in developing the claim, and, advise 
the veteran of the time period available 
for response.

The case should be returned to the Board for further 
appellate consideration in accordance with the normal 
procedures following Remand from the Court.  The purpose of 
this REMAND is to ensure that the veteran has been accorded 
due process of law.  No inference should be drawn regarding 
the final disposition of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

